Fourth Court of Appeals
                               San Antonio, Texas
                                    August 21, 2019

                                  No. 04-19-00383-CV

                                   Hien Minh CAO,
                                      Appellant

                                           v.

                                     Hoang CAO,
                                      Appellee

                From the County Court at Law No. 10, Bexar County, Texas
                             Trial Court No. 2019CV03006
                        Honorable J. Frank Davis, Judge Presiding

                                       ORDER

    The trial court’s judgment of possession is VACATED and the case is DISMISSED. We
ORDER that appellee recover his costs of this appeal from appellee.

      It is so ORDERED on August 21, 2019.


                                             _____________________________
                                             Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of August, 2019.

                                             _____________________________
                                             Keith E. Hottle, Clerk of Court